Name: Commission Regulation (EC) No 2815/98 of 22 December 1998 concerning marketing standards for olive oil
 Type: Regulation
 Subject Matter: consumption;  marketing;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31998R2815Commission Regulation (EC) No 2815/98 of 22 December 1998 concerning marketing standards for olive oil Official Journal L 349 , 24/12/1998 P. 0056 - 0058COMMISSION REGULATION (EC) No 2815/98 of 22 December 1998 concerning marketing standards for olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1638/98 (2), and in particular Article 35a thereof,Whereas as a result of agricultural traditions and local extraction and blending practices directly marketable edible virgin olive oils may be of quite different taste and quality depending on their geographical origin; whereas this may result in price differences within the same category as defined in the Annex to Regulation No 136/66/EEC which disturb the market; whereas there are no substantial differences linked to origin in other categories of edible olive oil; whereas, for those categories, indication on immediate packagings of the designation of origin may lead consumers to believe that quality differences do exist; whereas it is therefore necessary, so as not to distort the market in edible olive oils, to establish Community marketing standards which provide for a designation of origin restricted to extra virgin and virgin olive oils which satisfy precise conditions;Whereas the marketing standards relating to origin must take account of the results of the current negotiations on the harmonisation of the rules of origin in non-preferential trade with third countries; whereas a system involving the compulsory designation of origin requires a system for tracing and checking all quantities of olive oil in circulation; whereas such a movement tracing system will be examined at the same time as the classification of the oils to which it applies as part of the work on olive oil quality strategy which must be carried out by 31 October 2001; whereas an optional and provisional system for the designation of origin should therefore be set up within the European Community;Whereas, in the case of imported olive oils, the provisions on non-preferential origin contained in Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 82/97 (4), must be complied with;Whereas the designation of a regional origin may be the subject of a protected designation of origin (PDO) or a protected geographical indication (PGI) pursuant to Council Regulation (EEC) No 2081/92 (5), as last amended by Commission Regulation (EC) No 1068/97 (6); whereas designations of a regional origin should be reserved for PDOs or PGIs so as to avoid confusion among consumers and therefore market disturbances;Whereas when the origin of a virgin olive oil relates to the European Community or to a geographical area covering the entire territory of a Member State there can be no confusion in practice with PDOs or PGIs; whereas extraction practices and techniques, particularly in the olive oil production sector, influence the quality and taste of virgin oils; whereas transfers of olives from one country to another are extremely limited, mainly because of the substantial reduction in the quality of the oil obtained which they entail; whereas extraction of the oil should therefore be regarded as conferring origin, which will also take account of the difficulties as regards control and changing the class of product which are involved for international trade;Whereas in the European Community and the Member States a major proportion of the virgin olive oil marketed is composed of blends of olive oils so as to guarantee constant quality and the typical organoleptic characteristics expected by the market; whereas the typical characteristics of the virgin olive oil in the areas in question are guaranteed despite, or sometimes because of, the addition of a small proportion of olive oil originating in another area; whereas, therefore, in order to permit regular market supplies in accordance with traditional trade flows and taking account of the fluctuations in production volumes specific to olive-growing, the designation of origin for such an area should be maintained when the product is a blend containing a small proportion of olive oil from other areas; whereas in that case consumers must be informed that the product does not originate in its entirety in the zone which is the subject of the designation of origin;Whereas designations of origin must comply with Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (7), as last amended by Directive 97/4/EC (8); whereas it is necessary to ensure that the information on labels does not confuse consumers as to origin; whereas, however, existing trade marks may continue to be used if they have been officially registered in the past in accordance with First Council Directive 89/104/EEC of 21 December 1988 to approximate the laws of the Member States relating to trade marks (9), as amended by Decision 92/10/EEC (10);Whereas, in order to ensure checking of designations of origin, provision should be made for the packaging plants wishing to indicate a designation of origin on the virgin olive oil they market to be subject to approval;Whereas to allow a period for adjustment to the new standards and the creation of the means needed to apply them, and so as not to disturb commercial transactions, application of this Regulation should be deferred and provision should be made for the disposal of oil packaged before the Regulation is applicable;Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 The designation of the origin of extra virgin and virgin olive oil as defined in points 1(a) and (b) of the Annex to Regulation No 136/66/EEC on packagings intended for consumers in the Member States or on labels attached to those packagings shall be optional. If that option is taken up by an operator designation of the origin shall be authorised solely in accordance with the provisions of this Regulation.The designation of the origin of other olive oils and olive-residue oils as referred to in the Annex to the above Regulation on packagings intended for consumers in the Member States or on labels attached to those packagings shall not be authorised.Article 2 1. The designation of origin shall relate to a geographical area and may mention only:(a) a geographical area whose name has been registered as a protected designation of origin or protected geographical indication in accordance with Regulation (EEC) No 2081/92;and/or(b) for the purposes of this Regulation:- a Member State,- the European Community,- a third country.2. Without prejudice to the national rules adopted pursuant to Directive 79/112/EEC, the labelling and presentation of the designation of origin for the final consumer shall be in accordance with this paragraph.The designation of origin shall be indicated on the packaging or the label attached to the packaging within the meaning of Article 1(3) of Directive 79/112/EEC in such a way that it can be easily understood by the final consumer.Any reference to a geographical area on the packaging or the label attached to the packaging shall be regarded as a designation of origin bound by the provisions of this Regulation, with the exception of:- the names of brands or firms whose registration was applied for before 1 January 1999 in accordance with Directive 89/104/EEC,- designations granted pursuant to Regulation (EEC) No 2081/92.Article 3 1. In the case of oils benefiting from a protected designation of origin or from a protected geographical indication, the designation of origin shall be in accordance with the provisions laid down pursuant to Regulation (EEC) No 2081/92.2. The designation of origin, where this indicates the European Community or a Member State, in cases other than those referred to in paragraph 1, shall correspond to the geographical area in which the 'extra virgin olive oil` or 'virgin olive oil` was obtained.However, in the case of blends of 'extra virgin olive oils` or 'virgin olive oils` in which more than 75 % originates in the same Member State or in the Community, the main origin may be designated provided that it is followed by the indication 'selection of (extra) virgin olive oils more than (75) % of which was obtained in . . . (designation of origin)`.An extra virgin or virgin olive oil shall be deemed to have been obtained in a geographical area for the purposes of this paragraph only if that oil has been extracted from olives in a mill located within that area.3. In the case of an extra virgin or virgin olive oil imported from a third country, the designation of origin shall be determined in accordance with the provisions regarding non-preferential origin contained in Articles 22 to 26 of Regulation (EEC) No 2913/92.Article 4 1. The 'extra virgin olive oil` and 'virgin olive oil` whose origin is designated in accordance with Article 3(2) shall be packaged in an establishment approved for that purpose. Approval shall be granted by the Member State concerned in whose territory the packaging facilities are situated.2. Approval shall be granted and alphanumeric identification allocated to any establishment so requesting which:- possesses packaging facilities,- undertakes to keep documentary records and separate storage facilities permitting, to the satisfaction of the Member State concerned, checks on the provenance of the oils whose origin is designated and, where necessary, of the constituents of the olive oil blends whose origin is designated,- agrees to the checks laid down in application of this Regulation.3. The packaging or label attached to the packaging shall bear the alphanumeric identification of the approved packaging plant.Article 5 1. Member States shall carry out designation of origin checks in the packaging plants concerned so as to verify correspondence between the designations of origin of the virgin olive oils leaving the plants and the designations of origin of the quantities of virgin olive oils used.2. Member States shall adopt the necessary measures, in particular by establishing a system of financial penalties, to guarantee compliance with this Regulation. They shall notify the Commission of the measures adopted to that end.Article 6 The packaging requirements of this Regulation shall not apply to products that have been lawfully manufactured and labelled in the Community or lawfully imported into the Community and placed in free circulation before the date when this Regulation begins to be applied.Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall be applicable from the first day of the fourth month following its entry into force until 31 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30. 9. 1966, p. 3025/66.(2) OJ L 210, 28. 7. 1998, p. 32.(3) OJ L 302, 19. 10. 1992, p. 1.(4) OJ L 17, 21. 1. 1997, p. 1.(5) OJ L 208, 24. 7. 1992, p. 1.(6) OJ L 156, 13. 6. 1997, p. 10.(7) OJ L 33, 8. 2. 1979, p. 1.(8) OJ L 43, 14. 2. 1997, p. 21.(9) OJ L 40, 11. 2. 1989, p. 1.(10) OJ L 6, 11. 1. 1992, p. 35.